Title: III. Marie Dumas’ Inventory of Household Furnishings: A Translation, 24 June 1784
From: Dumas, Marie
To: 



24 June 1784

Inventory of the kitchen, according to the one I received from Mr. John Thaxter. Mr. Adams is always able to see the account at the tinsmith, who made all the pots, pans, and utensils for the kitchen according to their agreement. The accounts were delivered to his Excellency Mr. Adams in 1782.

12 saucepans
12 lids
2 tart rounds
2 tart pans
2 lids
1 deep strainer
1 shallow ditto
3 pots
3 lids
1 large one with its lids
1 plate for cooking fish in the cauldron
2 large cauldrons with their lids
1 without a lid
2 tin skimmers
1 chocolate pot
1 coffee pot
1 damper with two lids
1 copper lid
1 cauldron for water
2 chains
1 grate with a trivet.
2 small pewter spoons
3 trivets
3 copper candlesticks
1 tin ditto
1 copper dripping pan
2 irons to put in front of the roasting jack
1 complete roasting jack
4 painted candlesticks
1 coffee mill
2 copper scales and copper weights
1 rolling board and a rolling pin
2 irons for meat on the roasting jack
1 chopping knife
1 iron pot for ashes.
1 bucket for going to market
2 mahogany trays to cover the table
7 pewter spoons

all this articles found in good order.(Was signed) F: Lotter

A true Copy of What is Wanting
1 greén carpet of the table
1 oval Affair for Wine Glasses
1 blue flate Dish broken
1 Wine glass of the 9 Dozen Wanting
2 Decanters of the 11 Wanting
2 Bowls of 3 Doz. en 9 Wanting
1 Saucer of 5 Doz. and 2. Wanting
3 cups of 3 Doz. and 8. Wanting
7 Saucers of 4 Doz. and 2. Wanting
1 Sugar pot of 13 Wants
1 milk pot of 6. Wants.
1 mustard pot of the 4. Wants.
1 Salt Seller of 5. Wants.
1 Koffy pot of madam Dumas.
2 Little dessert plates of 13 Wants
3 butter boats of 5 Wants
1 round Dish of 8 Wants 3/poid
2 plates of 7 Doz. and 3 Wanting amongst 3 Defect
10 Soup plates of 3 Doz. Wants.
1 Saucer to the Bowl Wants
1 Saucer of the Sugar pot Wants
2 blue cups of 10 Wants.
1 round Looking glass.

I Marie Dumas certify that what Mr. Lotter has mentioned above is true, and in good faith I sign this to serve as his proof regarding the effects which he has declared under his signature to have been received from me.

Done at The Hague, 24 June 1784.
(was signed) Marie Dumas.

 